Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/883,316, filed on May 26, 2020.  In response to Examiner’s Office Action of January 4, 2022, Applicant, on April 4, 2022, amended claim 1-3, 7-10, 12-14, and 16-20; cancelled claims 4-5 and 15; and added claims 21-23.  Claims 1-3, 6-14, and 16-23 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are in sufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.

Response to Arguments
Applicant’s arguments filed April 4, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed April 4, 2022.
On Pg. 10 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant states the amended claims recite a set of similar movies is identified using a neural network that was trained using labelled training data and a method for training a neural network to perform a task is not directed to an abstract idea. In response, the use of a neural network is not included in the elements directed to the abstract idea.  The use of a neural network is analyzed in Step 2A – Prong II and Step 2B of the analysis.  Please review the 101 analysis below for additional detail.   
On Pg. 11-12 of the Remarks, regarding 35 U.S.C. § 103 rejections , Applicant states cited references fail to teach identifying a set of similar movies to a selected movie using a neural network, calculating an average financial performance of the similar movies, and predicting a financial performance of the selected movie using the average financial performance of the similar movies. In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Aizawa and Masrury are now applied for Claims 1, 12 and 20.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-14, and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-3, and 6-11 are directed to a method for predicting the performance of a movie, Claims 12-14 and 16-19 are directed to an article of manufacture for predicting the performance of a movie and Claim 20-24 are directed to system for prediction the performance of a movie.
Claim 1 recites a method for predicting the performance of a movie, Claim 12 recites an article of manufacture for predicting the performance of a movie and Claim 20 recites a system for predicting the performance of a movie, which include receiving an identifier of a selected movie; identifying a set of features of the selected movie; calculating performance statistics for the set of similar movies, the performance statistics indicating financial performance of the movies in the set of similar movies; calculating, based on the performance statistics, an average financial performance of movies in the set of similar movies; generating, using the average financial performance, a prediction of financial performance for the selected movie; and providing the prediction for presentation.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity- fundamental economic practices; sales activities; business relations.  The recitation of “computer-readable storage medium”, “computer program code”, “computing system”, “computer program product” and “computer system” does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
Furthermore, the claim 1, claim 12, and claim 20 recite using one or more neural network techniques. The specification discloses the neural network analysis at a high-level of generality, providing examples of different techniques that may be applied. The general use of a neural network does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the neural network is solely used a tool to perform the instructions of the abstract idea. Accordingly, this judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer-readable storage medium”, “computer program code”, “computing system”, “computer program product” and “computer system” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in forecasting. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-readable storage medium”, “computer program code”, “computing system”, “computer program product” and “computer system” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). With regards to the additional element of neural network and Step 2A-II and Step 2B, it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-3, 6-11 , 13-14, 16 -19 and 21-24 recite the additional elements outputting similarity scores indicating a degree of similarity between the selected movie and the candidate movies, the set of similar movies being selected based on the similarity scores; candidate movie is included in the set of similar movies corresponding to similarity score indicating a distance between the candidate movie and the selected movie is less than a threshold; the set of features includes at least one of: budget, genre, target demographics, etc.; wherein calculating performance statistics comprise retrieving, performance data for each movie in the set of similar movies; and calculating, based on the performance data, an average financial performance of movies in the set of similar movies; the performance data for a movie includes a budget and total worldwide box office receipts, and calculating the average financial performance comprises: calculating, for each movie in the set of similar movies, a budget to box office metric by dividing the total worldwide box office receipts by the budget; summing the calculated budget to box office metrics to generate a sum total; and dividing the sum total by the number of movies in the set of similar movies; wherein the performance data for a movie includes total worldwide box office receipts and domestic box office receipts, and calculating the average financial performance comprises: calculating, for each movie in the set of similar movies, a domestic percentage metric by dividing the domestic box office receipts by the total worldwide box office receipts; summing the calculated domestic percentage metrics to generate a sum total; and dividing the sum total by the number of movies in the set of similar movies;  the performance data for a movie includes total domestic box office receipts and domestic opening weekend box office receipts, and calculating the average financial performance comprises: calculating, for each movie in the set of similar movies, a first weekend multiplier by dividing the total domestic box office receipts by domestic opening weekend box office receipts; summing the calculated first weekend multipliers to generate a sum total; dividing the sum total by the number of movies in the set of similar movies; the prediction includes at least one of a predicted revenue for the movie in each of a plurality of markets, an order for tie-in merchandise, a recommendation of how many screens a movie theater should dedicate to the movie, a recommendation of when to launch the movie, an indication of a contribution to total revenue of each of one or more roles associated with making the move, or a recommendation to launch the movie to on demand or streaming services in parallel, before or in place of a theatrical release; a candidate movie is included in the set of similar movies responsive to a corresponding similarity score indicating a distance between the candidate movie and the selected movie is less than a threshold; outputting similarity scores indicating a degree of similarity between the selected movie and the candidate movies, the set of similar movies being selected based on the similarity scores; retrieving performance data for each movie in the set of similar movies; and calculating, based on the performance data, the average financial performance of the movies in the set of similar movies; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 12 and 20. Regarding Claim 2, claim 13 and claim 22 and the additional element of “neural network” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea. Regarding Claim 7 and Claim 16 and Claim 23 and the additional element of data store, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 , 11-14, 16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonet et al., US Publication No. 20140111693 A9, [hereinafter Bonet], in view of Aizawa et al., US Publication No. 20190362233 A1, [hereinafter Aizawa], and in further view of Masrury et al., "A Comparative Study of Hollywood Movie Successfulness Prediction Model," 2019 7th International Conference on Information and Communication Technology (ICoICT),24-26 July 2019, [hereinafter Masrury].
Regarding Claim 1,  
Bonet teaches
A computer-implemented method for predicting the performance of a movie, the method comprising: receiving an identifier of a selected movie; (Bonnet- Par. 14-“It is another object of the present invention to provide a method and system for analyzing “videos (films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips and television programs, among others) to predict market success.”Par.206-207-“The starting point of the Media Intelligence Universe is the ability to extract quantitative information from a video stored in digital format. The different types of mathematical procedures used to extract characteristic parameters are described in detail in U.S. Pat. No. 7,081,579. The analysis module is designed to be extremely portable and self-constituent, which means that it contains all the information it requires. Accordingly, the input of the MIU server is a list of videos with their respective descriptors (set of real numbers that could define different type of signal analysis, for example, the mean frequency, the level of noise, the mean power, image noise, rhythm, camera movements, etc.). A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video). All this information is stored in an ASCII file that the MIU Server can read, parse, and analyze.”);
identifying a set of features of the selected movie (Bonet- Par. 206-207- “A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video)”); 
calculating performance statistics for the set of similar movies, the performance statistics indicating financial performance of the movies in the set of similar movies (Bonet Par. 215- “During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”; Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”); 

Bonnet teaches similarity analysis and the feature is expounded upon Aizawa:
applying the set of features, as input to a neural network, the neural network having been trained using labeled training data to output a set of similar movies from a plurality of candidate movies , each movie in the set of similar movies having characteristics indicating similarity to the selected movie (Aizawa Par. 6-“Embodiments of the present technology include a method for training a neural network suitable for using in a similarity ranking engine. This method comprises generating a plurality of triplets of training vectors. Each triplet in the plurality of triplets includes a reference data point, at least one positive data point, and at least one negative data point. The reference data point represents a first object, the positive data point represents a second object similar to the first object, and the negative data point represents a third object dissimilar to the first object. The method also comprises training the neural network on the plurality of triplets to determine parameters of the neural network. This training includes, for each triplet in the plurality of triplets: passing the reference data point, the positive data point, and the negative data point in each triplet through the neural network to generate extracted features; calculating a loss from the extracted features; and adjusting the parameters of the neural network based on the loss.; Par. 28-“Training a neural network to recognize similar objects instead of identical objects enables new applications in addition to relaxing constraints on the training data used to train the neural network. For example, a neural network trained to recognize similar objects can form the basis of a recommender system or recommendation engine that can identify objects that are similar in respects other than appearance. Such a recommendation engine can recommend items with extrinsic similarity (and possibly without intrinsic similarity) as well as abstract items, such as movies, television shows, news stories, and so on instead of being limited to recommending items that are visually similar. This overcomes the drawbacks of content-based recommender systems, which tend to be limited to recommending items based solely on the items' intrinsic features as discussed below.”; Par. 29; Par. 46 );
Bonet and Aizawa are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet, as taught by Aizawa, by utilizing additional model analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet with the motivation of improving the recognition of similar items (Aizawa Abstract).
Bonnet in view of Aizawa teaches success criteria of films in Par. 210 and the feature is expounded upon by Masrury:
calculating, based on the performance statistics, an average financial performance of movies in the set of similar movies (Masrury Sec II-“ The Neural Network is widely used in a movie successfulness prediction. Sharda and Delen [14] in their study, predict the movie successfulness based on its gross according to the attributes available before the theatrical release. The prediction problem is converted into the classification where the movies are classified into 9 classes according to the box office gross. They reach the success rate of a 36.9% using a multilayer perceptron network which has the highest result compared to the other models. Similar to the work by Sharda and Delen [14], Galvao and Henriques [16] propose a Multi-Layer (MLP) neural network to classify movies into 9 classes of its gross. They reach the better accuracy compared to Sharda and Delen [14] using movie attributes after the theatrical release. Zhang et al [17] also proposed neural network to predict the movie successfulness based on its gross classes. Zhang et al maximize the accuracy of the model by selecting the weights for the proposed model using statistical methods. Although they reach the better accuracy compared to Galvao and Henriques [16], they classify the movies into 6 classes using a rather small dataset. Those works show that neural network results the best accuracy among other models [17].;  The movie data are retrieved from IMDb using web- scraper application software. We only selected the top grossed 150 English movies released in the United States each year ranged from 2008 to 2017. Our dataset contains 1500 raw movie data. The movie data included information as follows:…Genres: genre is used to categorize the content of the movie. The movie can have more than one content category outright. There are 18 types of genre listed. Budget: budget is the amount of resources to make a movie.; Gross USA: gross is the revenue generated in the United States, usually in the period of 2 – 4 weeks; Month: months are extracted from release date attribute d) Successfulness States: the classes of movie successfulness are created according to the amount of gross and budget of the movie. Successful class contains movie with gross that is more than the budget and unsuccessful class contains movie with gross that is less than the budget.”);
generating, using the average financial performance, a prediction of financial performance for the selected movie (Masrury - Sect I- “Machine learning is a method associated with large-scale automatic data analysis through supervised learning or unsupervised learning [8]. Using the concept of machine learning, computer can extract patterns in data and use it to perform a prediction task, one of the well-known models in machine learning is classification. Classification is a supervised learning model which learns from labeled data. There are many types of classification algorithms such as Decision Tree, K-Nearet Neighbors, Naïve Bayes, Support Vector Machine, Artificial Neural Network and etc. Accuracy of a classification model can be maximized using features extraction and engineering [7]. In order to test the prediction on available movie data, an experiment is carried out in this paper. By constructing a classification model, a successfulness of Hollywood Movie is predicted using popular algorithms in classification, namely the Artificial Neural Network, Naïve Bayes and Support Vector Machine. We collect IMDb data having attributes of genre, director, actors, release date, budget, gross and MPAA rating. The objective of this research is to compare classification algorithms performance for predicting the successfulness of Hollywood movies before the theatrical release. ; Sect IV; Sect V-“ Predicting the successfulness of movie based on its financial performance is essential to assist the decisions by producers, distributors and exhibitors where they can plan to release and exhibit the movie in a more systematic way. The prediction model prior to release date is more valuable in order to reduce risks faced by movie decision makers. Three popular classification algorithms are used to construct the prediction models. ANN produces the best model in terms of performance in predicting a movie successfulness. Reaching 80% of accuracy and having above 80% of F-measure, precision, and recall suggests that ANN is a good model to assist producers, distributors and exhibitors assess risks.”)
and providing the prediction for presentation (Masrury Sec V- “Predicting the successfulness of movie based on its financial performance is essential to assist the decisions by producers, distributors and exhibitors where they can plan to release and exhibit the movie in a more systematic way. The prediction model prior to release date is more valuable in order to reduce risks faced by movie decision makers. Three popular classification algorithms are used to construct the prediction models.”; Section II).
Bonet, Aizawa and Masrury are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Aizawa, as taught by Masrury, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in view of Aizawa with the motivation of predicting the successfulness of movie based on its financial performance prior to the release date is valuable in order to reduce number of uncertainties faced by decision makers such as producers, distributors, and exhibitors (Masrury Abstract).
Regarding Claim 2 , Claim 13 and Claim 22
Bonet in view of Aizawa in further view of Masrury teach the computer-implemented method of claim 1,… , the non-transitory computer-readable storage medium of claim 12, … and the computer system of claim 20,...
Bonet teaches similarity analysis and the feature is expounded upon by Aizawa:
wherein the neural network outputs similarity scores indicating a degree of similarity between the selected movie and the candidate movies, the set of similar movies being selected based on the similarity scores (Aizawa Par. 28-“ Training a neural network to recognize similar objects instead of identical objects enables new applications in addition to relaxing constraints on the training data used to train the neural network. For example, a neural network trained to recognize similar objects can form the basis of a recommender system or recommendation engine that can identify objects that are similar in respects other than appearance. Such a recommendation engine can recommend items with extrinsic similarity (and possibly without intrinsic similarity) as well as abstract items, such as movies, television shows, news stories, and so on instead of being limited to recommending items that are visually similar. This overcomes the drawbacks of content-based recommender systems, which tend to be limited to recommending items based solely on the items' intrinsic features as discussed below. “; Par. 33-34; Par. 60-“ The features extracted from the neural network or mapping function processing an image may resemble edges or corners detected in the image that are useful for generating similarity scores between the images of the data set. If a particular feature of the image is noise or irrelevant for generating similarity scores (e.g. background behind object of interest), the neural network, if robust enough, may learn to ignore these features.”; Par. 15; Fig. 5)
Bonet and Aizawa are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet, as taught by Aizawa, by utilizing additional model analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet with the motivation of improving the recognition of similar items (Aizawa Abstract).

Regarding Claim 3 and Claim 21, 
Bonet in view of Aizawa in further view of  Masrury teach the computer-implemented method of claim 2… and the non-transitory computer-readable storage medium of claim 13,…
wherein a candidate movie is included in the set of similar movies responsive to a corresponding similarity score indicating a distance between the candidate movie and the selected movie is less than a threshold (Aizawa- Par. 76-77-“ To generate similarity rankings, the similarity ranking engine may follow this process: for each n data points, it calculates (e.g., using a computer processor, graphics processor, or cloud-based processor) the distance between the image and all n−1 images to create an n×n similarity matrix, where the entry at the i-th row and j-th column corresponds to the computed similarity between the i-th data point and the j-th data point. The similarity engine may compute this distance using Euclidean distance, cosine similarity, Manhattan distance, Hamming distance, or any other suitable distance metric. For visual similarity rankings, 1 pixel of 10,000 pixels in a 100 pixel by 100 pixel black-and-white image is less meaningful for determining visual similarity than a shape or edge detected by the neural network. Vectors of feature embeddings that are closer to each other are ranked more visually similar than vectors of feature embeddings that are further from each other, which are ranked less visually similar.”); 
Bonet and Aizawa are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet, as taught by Aizawa, by utilizing additional model analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet with the motivation of improving the recognition of similar items (Aizawa Abstract).
Regarding Claim 4 and Claim 15 – Cancelled

Regarding Claim 6, 
Bonet in view of Aizawa in further view of Masrury teach the computer-implemented method of claim 1,…
wherein the set of features includes at least one of: budget, genre, target demographics, related intellectual property, cast, goal, whether the movie is a possible award winner, or release date. (Bonet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 

Regarding Claim 7 and Claim 16 and Claim 23, 
Bonet in view of Aizawa in further view of Masrury teach the computer-implemented method of claim 1,… and the non-transitory computer-readable storage medium of claim 12,… and the computer system of claim 20,…
wherein calculating performance statistics comprises: retrieving, from a data store, performance data for each movie in the set of similar movies; (Bonnet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 
and calculating based on the performance data, …of the movies in the set of similar movies (Bonnet- Par. 145-149 and related text-“The average rating for every scene type, as well as the associated average rating, the maximum rating and the standard drift/variation/deviation are analyzed. See below a data sample ordered according to the maximum rating.”; Par.210; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”)
Bonet teaches performance analysis and the feature is expounded upon by Aizawa:
… the average financial performance… (Masrury - Sect I- “Machine learning is a method associated with large-scale automatic data analysis through supervised learning or unsupervised learning [8]. Using the concept of machine learning, computer can extract patterns in data and use it to perform a prediction task, one of the well-known models in machine learning is classification. Classification is a supervised learning model which learns from labeled data. There are many types of classification algorithms such as Decision Tree, K-Nearet Neighbors, Naïve Bayes, Support Vector Machine, Artificial Neural Network and etc. Accuracy of a classification model can be maximized using features extraction and engineering [7]. In order to test the prediction on available movie data, an experiment is carried out in this paper. By constructing a classification model, a successfulness of Hollywood Movie is predicted using popular algorithms in classification, namely the Artificial Neural Network, Naïve Bayes and Support Vector Machine. We collect IMDb data having attributes of genre, director, actors, release date, budget, gross and MPAA rating. The objective of this research is to compare classification algorithms performance for predicting the successfulness of Hollywood movies before the theatrical release. ; Sect IV; Sect V-“ Predicting the successfulness of movie based on its financial performance is essential to assist the decisions by producers, distributors and exhibitors where they can plan to release and exhibit the movie in a more systematic way. The prediction model prior to release date is more valuable in order to reduce risks faced by movie decision makers. Three popular classification algorithms are used to construct the prediction models. ANN produces the best model in terms of performance in predicting a movie successfulness. Reaching 80% of accuracy and having above 80% of F-measure, precision, and recall suggests that ANN is a good model to assist producers, distributors and exhibitors assess risks.”)
Bonet, Aizawa and Masrury are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Aizawa, as taught by Masrury, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in view of Aizawa with the motivation of predicting the successfulness of movie based on its financial performance prior to the release date is valuable in order to reduce number of uncertainties faced by decision makers such as producers, distributors, and exhibitors (Masrury Abstract).

Regarding Claim 11, 
Bonet in view of Aizawa in further view of Masrury teach the computer-implemented method of claim 1,…
Bonet in view of Aizawa fail to teach the following feature taught by Masrury:
wherein the prediction includes at least one of a predicted revenue for the movie in each of a plurality of markets, an order for tie-in merchandise, a recommendation of how many screens a movie theater should dedicate to the movie, a recommendation of when to launch the movie, an indication of a contribution to total revenue of each of one or more roles associated with making the move, or a recommendation to launch the movie to on demand or streaming services in parallel, before, or in place of a theatrical release. (Masrury Section I and related text- “It is worth noting that predicting the revenue before the theatrical release must leverage data that are available only before the movie is released. The accurate estimation of the movie box office revenue, mainly before the movie is released in the theater is a more challenging problem for the movie industry [7]. However, predicting a movie successfulness based on its financial performance prior to the release date is valuable in order to reduce number of uncertainties faced by decision makers such as producers, distributors, and exhibitors. Producers can secure investment capital and distributors can make a better decision regard to what and when the movie will be released in the theater or exhibited by exhibitors. Predictions can also help the distributor's decision when changing the time period if a movie turns out to be successful or not. By planning releases in a more systematic way, the prediction is considered as important as the producer, director and actor who make a successful movie.”)

Bonet, Aizawa and Masrury are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Aizawa, as taught by Masrury, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in view of Aizawa with the motivation of predicting the successfulness of movie based on its financial performance prior to the release date is valuable in order to reduce number of uncertainties faced by decision makers such as producers, distributors, and exhibitors (Masrury Abstract).
Regarding Claim 12,  
Bonet teaches
… receiving an identifier of a selected movie; (Bonnet- Par. 14-“It is another object of the present invention to provide a method and system for analyzing “videos (films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips and television programs, among others) to predict market success.”Par.206-207-“The starting point of the Media Intelligence Universe is the ability to extract quantitative information from a video stored in digital format. The different types of mathematical procedures used to extract characteristic parameters are described in detail in U.S. Pat. No. 7,081,579. The analysis module is designed to be extremely portable and self-constituent, which means that it contains all the information it requires. Accordingly, the input of the MIU server is a list of videos with their respective descriptors (set of real numbers that could define different type of signal analysis, for example, the mean frequency, the level of noise, the mean power, image noise, rhythm, camera movements, etc.). A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video). All this information is stored in an ASCII file that the MIU Server can read, parse, and analyze.”;
identifying a set of features of the selected movie (Bonnet- Par. 206-207-“ A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video)”); 
calculating performance statistics for the set of similar movies, the performance statistics indicating financial performance of the movies in the set of similar movies (Bonnet- Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”; Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”); 
Bonnet teaches similarity analysis and the feature is expounded upon Aizawa:
A non-transitory computer-readable storage medium including computer program code for predicting the performance of a movie that, when executed by a computing system, causes the computing system to perform operations comprising: …( Aizawa Par. 92-“ In this respect, various inventive concepts may be embodied as a computer readable storage medium (or multiple computer readable storage media) (e.g., a computer memory, one or more floppy discs, compact discs, optical discs, magnetic tapes, flash memories, circuit configurations in Field Programmable Gate Arrays or other semiconductor devices, or other non-transitory medium or tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention discussed above. The computer readable medium or media can be transportable, such that the program or programs stored thereon can be loaded onto one or more different computers or other processors to implement various aspects of the present invention as discussed above.”)
applying the set of features, as input to a neural network, the neural network having been trained using labeled training data to output a set of similar movies from a plurality of candidate movies , each movie in the set of similar movies having characteristics indicating similarity to the selected movie (Aizawa Par. 6-“Embodiments of the present technology include a method for training a neural network suitable for using in a similarity ranking engine. This method comprises generating a plurality of triplets of training vectors. Each triplet in the plurality of triplets includes a reference data point, at least one positive data point, and at least one negative data point. The reference data point represents a first object, the positive data point represents a second object similar to the first object, and the negative data point represents a third object dissimilar to the first object. The method also comprises training the neural network on the plurality of triplets to determine parameters of the neural network. This training includes, for each triplet in the plurality of triplets: passing the reference data point, the positive data point, and the negative data point in each triplet through the neural network to generate extracted features; calculating a loss from the extracted features; and adjusting the parameters of the neural network based on the loss.; Par. 28-“Training a neural network to recognize similar objects instead of identical objects enables new applications in addition to relaxing constraints on the training data used to train the neural network. For example, a neural network trained to recognize similar objects can form the basis of a recommender system or recommendation engine that can identify objects that are similar in respects other than appearance. Such a recommendation engine can recommend items with extrinsic similarity (and possibly without intrinsic similarity) as well as abstract items, such as movies, television shows, news stories, and so on instead of being limited to recommending items that are visually similar. This overcomes the drawbacks of content-based recommender systems, which tend to be limited to recommending items based solely on the items' intrinsic features as discussed below.”; Par. 29; Par. 46 );
Bonet and Aizawa are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet, as taught by Aizawa, by utilizing additional model analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet with the motivation of improving the recognition of similar items (Aizawa Abstract).
Bonnet in view of Aizawa teaches success criteria of films in Par. 210 and the feature is expounded upon by Masrury:
calculating, based on the performance statistics, an average financial performance of movies in the set of similar movies (Masrury Sec II-“ The Neural Network is widely used in a movie successfulness prediction. Sharda and Delen [14] in their study, predict the movie successfulness based on its gross according to the attributes available before the theatrical release. The prediction problem is converted into the classification where the movies are classified into 9 classes according to the box office gross. They reach the success rate of a 36.9% using a multilayer perceptron network which has the highest result compared to the other models. Similar to the work by Sharda and Delen [14], Galvao and Henriques [16] propose a Multi-Layer (MLP) neural network to classify movies into 9 classes of its gross. They reach the better accuracy compared to Sharda and Delen [14] using movie attributes after the theatrical release. Zhang et al [17] also proposed neural network to predict the movie successfulness based on its gross classes. Zhang et al maximize the accuracy of the model by selecting the weights for the proposed model using statistical methods. Although they reach the better accuracy compared to Galvao and Henriques [16], they classify the movies into 6 classes using a rather small dataset. Those works show that neural network results the best accuracy among other models [17].;  The movie data are retrieved from IMDb using web- scraper application software. We only selected the top grossed 150 English movies released in the United States each year ranged from 2008 to 2017. Our dataset contains 1500 raw movie data. The movie data included information as follows:…Genres: genre is used to categorize the content of the movie. The movie can have more than one content category outright. There are 18 types of genre listed. Budget: budget is the amount of resources to make a movie.; Gross USA: gross is the revenue generated in the United States, usually in the period of 2 – 4 weeks; Month: months are extracted from release date attribute d) Successfulness States: the classes of movie successfulness are created according to the amount of gross and budget of the movie. Successful class contains movie with gross that is more than the budget and unsuccessful class contains movie with gross that is less than the budget.”);
generating, using the average financial performance, a prediction of financial performance for the selected movie (Masrury - Sect I-Machine learning is a method associated with large-scale automatic data analysis through supervised learning or unsupervised learning [8]. Using the concept of machine learning, computer can extract patterns in data and use it to perform a prediction task, one of the well-known models in machine learning is classification. Classification is a supervised learning model which learns from labeled data. There are many types of classification algorithms such as Decision Tree, K-Nearet Neighbors, Naïve Bayes, Support Vector Machine, Artificial Neural Network and etc. Accuracy of a classification model can be maximized using features extraction and engineering [7]. In order to test the prediction on available movie data, an experiment is carried out in this paper. By constructing a classification model, a successfulness of Hollywood Movie is predicted using popular algorithms in classification, namely the Artificial Neural Network, Naïve Bayes and Support Vector Machine. We collect IMDb data having attributes of genre, director, actors, release date, budget, gross and MPAA rating. The objective of this research is to compare classification algorithms performance for predicting the successfulness of Hollywood movies before the theatrical release. ; Sect IV; Sect V-“ Predicting the successfulness of movie based on its financial performance is essential to assist the decisions by producers, distributors and exhibitors where they can plan to release and exhibit the movie in a more systematic way. The prediction model prior to release date is more valuable in order to reduce risks faced by movie decision makers. Three popular classification algorithms are used to construct the prediction models. ANN produces the best model in terms of performance in predicting a movie successfulness. Reaching 80% of accuracy and having above 80% of F-measure, precision, and recall suggests that ANN is a good model to assist producers, distributors and exhibitors assess risks.”)
and providing the prediction for presentation (Masrury Sec V- “Predicting the successfulness of movie based on its financial performance is essential to assist the decisions by producers, distributors and exhibitors where they can plan to release and exhibit the movie in a more systematic way. The prediction model prior to release date is more valuable in order to reduce risks faced by movie decision makers. Three popular classification algorithms are used to construct the prediction models.”; Section II).
Bonet, Aizawa and Masrury are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Aizawa, as taught by Masrury, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in view of Aizawa with the motivation of predicting the successfulness of movie based on its financial performance prior to the release date is valuable in order to reduce number of uncertainties faced by decision makers such as producers, distributors, and exhibitors (Masrury Abstract).
Regarding Claim 14 
Bonet in view of Aizawa in further view of Masrury teach the non-transitory computer-readable storage medium of claim 13,…
wherein the set of features includes at least one of: budget, genre, target demographics, related intellectual property, cast, goal, whether the movie is a possible award winner, or release date, (Bonnet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 

Regarding Claim 20,  
Bonet teaches
… receiving an identifier of a selected movie; (Bonnet- Par. 14-“It is another object of the present invention to provide a method and system for analyzing “videos (films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips and television programs, among others) to predict market success.”Par.206-207-“The starting point of the Media Intelligence Universe is the ability to extract quantitative information from a video stored in digital format. The different types of mathematical procedures used to extract characteristic parameters are described in detail in U.S. Pat. No. 7,081,579. The analysis module is designed to be extremely portable and self-constituent, which means that it contains all the information it requires. Accordingly, the input of the MIU server is a list of videos with their respective descriptors (set of real numbers that could define different type of signal analysis, for example, the mean frequency, the level of noise, the mean power, image noise, rhythm, camera movements, etc.). A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video). All this information is stored in an ASCII file that the MIU Server can read, parse, and analyze.”;
identifying a set of features of the selected movie (Bonnet- Par. 206-207-“ A unique identifier is assigned to each video, which is used to retrieve metadata from the database, such as title, name of studio, director, actors, clip location, etc. Sometimes it is useful to apply a technique called Eigen Value Decomposition to find a reduced set of useful descriptors such as based on Principle Component Analysis (PCA) condensing the information because descriptors are not totally independent. So as to be able to filter the recommended list, some auxiliary non-mathematical information is also sent (such as, the year and the genre, among other relevant information related to the video)”); 
calculating performance statistics for the set of similar movies, the performance statistics indicating financial performance of the movies in the set of similar movies (Bonnet- Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”; Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”); 
Bonnet teaches similarity analysis and the feature is expounded upon Aizawa:
A computer system for predicting the performance of a movie, comprising: a non-transitory computer-readable storage medium comprising executable computer program code, the computer program code comprising instructions for: … ( Aizawa Par. 92-“ In this respect, various inventive concepts may be embodied as a computer readable storage medium (or multiple computer readable storage media) (e.g., a computer memory, one or more floppy discs, compact discs, optical discs, magnetic tapes, flash memories, circuit configurations in Field Programmable Gate Arrays or other semiconductor devices, or other non-transitory medium or tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention discussed above. The computer readable medium or media can be transportable, such that the program or programs stored thereon can be loaded onto one or more different computers or other processors to implement various aspects of the present invention as discussed above.”)
applying the set of features, as input to a neural network, the neural network having been trained using labeled training data to output a set of similar movies from a plurality of candidate movies , each movie in the set of similar movies having characteristics indicating similarity to the selected movie (Aizawa Par. 6-“Embodiments of the present technology include a method for training a neural network suitable for using in a similarity ranking engine. This method comprises generating a plurality of triplets of training vectors. Each triplet in the plurality of triplets includes a reference data point, at least one positive data point, and at least one negative data point. The reference data point represents a first object, the positive data point represents a second object similar to the first object, and the negative data point represents a third object dissimilar to the first object. The method also comprises training the neural network on the plurality of triplets to determine parameters of the neural network. This training includes, for each triplet in the plurality of triplets: passing the reference data point, the positive data point, and the negative data point in each triplet through the neural network to generate extracted features; calculating a loss from the extracted features; and adjusting the parameters of the neural network based on the loss.; Par. 28-“Training a neural network to recognize similar objects instead of identical objects enables new applications in addition to relaxing constraints on the training data used to train the neural network. For example, a neural network trained to recognize similar objects can form the basis of a recommender system or recommendation engine that can identify objects that are similar in respects other than appearance. Such a recommendation engine can recommend items with extrinsic similarity (and possibly without intrinsic similarity) as well as abstract items, such as movies, television shows, news stories, and so on instead of being limited to recommending items that are visually similar. This overcomes the drawbacks of content-based recommender systems, which tend to be limited to recommending items based solely on the items' intrinsic features as discussed below.”; Par. 29; Par. 46 );
and a processor for executing the computer program code (Poulin Par. 84- “FIG. 7 illustrates the operation of a recommendation system 700 that uses a neural network 740 trained on clothing items that are visually appealing when worn together. The system 700 includes a server 730 that is coupled via a network connection (e.g., via the internet) to a user interface, such as a television 720, computer, tablet, smartphone, or other device for showing videos to a user 710. As readily understood by those of ordinary skill in the art, the server 730 includes a memory that stores the parameters (weights) for the trained neural network and a processor implements the trained neural network 740 and is also coupled to a database 750 that stores information about products that may appear in the videos presented to the user.”).
Bonet and Aizawa are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet, as taught by Aizawa, by utilizing additional model analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet with the motivation of improving the recognition of similar items (Aizawa Abstract).
Bonnet in view of Aizawa teaches success criteria of films in Par. 210 and the feature is expounded upon by Masrury:
calculating, based on the performance statistics, an average financial performance of movies in the set of similar movies (Masrury Sec II-“ The Neural Network is widely used in a movie successfulness prediction. Sharda and Delen [14] in their study, predict the movie successfulness based on its gross according to the attributes available before the theatrical release. The prediction problem is converted into the classification where the movies are classified into 9 classes according to the box office gross. They reach the success rate of a 36.9% using a multilayer perceptron network which has the highest result compared to the other models. Similar to the work by Sharda and Delen [14], Galvao and Henriques [16] propose a Multi-Layer (MLP) neural network to classify movies into 9 classes of its gross. They reach the better accuracy compared to Sharda and Delen [14] using movie attributes after the theatrical release. Zhang et al [17] also proposed neural network to predict the movie successfulness based on its gross classes. Zhang et al maximize the accuracy of the model by selecting the weights for the proposed model using statistical methods. Although they reach the better accuracy compared to Galvao and Henriques [16], they classify the movies into 6 classes using a rather small dataset. Those works show that neural network results the best accuracy among other models [17].;  The movie data are retrieved from IMDb using web- scraper application software. We only selected the top grossed 150 English movies released in the United States each year ranged from 2008 to 2017. Our dataset contains 1500 raw movie data. The movie data included information as follows:…Genres: genre is used to categorize the content of the movie. The movie can have more than one content category outright. There are 18 types of genre listed. Budget: budget is the amount of resources to make a movie.; Gross USA: gross is the revenue generated in the United States, usually in the period of 2 – 4 weeks; Month: months are extracted from release date attribute d) Successfulness States: the classes of movie successfulness are created according to the amount of gross and budget of the movie. Successful class contains movie with gross that is more than the budget and unsuccessful class contains movie with gross that is less than the budget.”);
generating, using the average financial performance, a prediction of financial performance for the selected movie (Masrury - Sect I-Machine learning is a method associated with large-scale automatic data analysis through supervised learning or unsupervised learning [8]. Using the concept of machine learning, computer can extract patterns in data and use it to perform a prediction task, one of the well-known models in machine learning is classification. Classification is a supervised learning model which learns from labeled data. There are many types of classification algorithms such as Decision Tree, K-Nearet Neighbors, Naïve Bayes, Support Vector Machine, Artificial Neural Network and etc. Accuracy of a classification model can be maximized using features extraction and engineering [7]. In order to test the prediction on available movie data, an experiment is carried out in this paper. By constructing a classification model, a successfulness of Hollywood Movie is predicted using popular algorithms in classification, namely the Artificial Neural Network, Naïve Bayes and Support Vector Machine. We collect IMDb data having attributes of genre, director, actors, release date, budget, gross and MPAA rating. The objective of this research is to compare classification algorithms performance for predicting the successfulness of Hollywood movies before the theatrical release. ; Sect IV; Sect V-“ Predicting the successfulness of movie based on its financial performance is essential to assist the decisions by producers, distributors and exhibitors where they can plan to release and exhibit the movie in a more systematic way. The prediction model prior to release date is more valuable in order to reduce risks faced by movie decision makers. Three popular classification algorithms are used to construct the prediction models. ANN produces the best model in terms of performance in predicting a movie successfulness. Reaching 80% of accuracy and having above 80% of F-measure, precision, and recall suggests that ANN is a good model to assist producers, distributors and exhibitors assess risks.”)
and providing the prediction for presentation (Masrury Sec V- “Predicting the successfulness of movie based on its financial performance is essential to assist the decisions by producers, distributors and exhibitors where they can plan to release and exhibit the movie in a more systematic way. The prediction model prior to release date is more valuable in order to reduce risks faced by movie decision makers. Three popular classification algorithms are used to construct the prediction models.”; Section II).
Bonet, Aizawa and Masrury are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Aizawa, as taught by Masrury, by utilizing additional data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in view of Aizawa with the motivation of predicting the successfulness of movie based on its financial performance prior to the release date is valuable in order to reduce number of uncertainties faced by decision makers such as producers, distributors, and exhibitors (Masrury Abstract).

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonet et al., US Publication No. 20140111693 A9, [hereinafter Bonet], in view of Aizawa et al., US Publication No. 20190362233 A1, [hereinafter Aizawa], and in further view of Masrury et al., "A Comparative Study of Hollywood Movie Successfulness Prediction Model," 2019 7th International Conference on Information and Communication Technology (ICoICT),24-26 July 2019, [hereinafter Masrury] and in further view of Ryles et al., US Publication No. 20060235783 A1, [hereinafter Ryles].
Regarding Claim 8 and Claim 17,
Bonet in view of Aizawa in further view of Masrury teach the computer-implemented method of claim 7,… and the non-transitory computer-readable storage medium of claim 16,…
wherein the performance data for a movie includes a budget and total worldwide box office receipts, (Bonnet- Par. 210-“An important aspect of the present invention is to analyze historical data related to the commercial success of films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs in order to create a “success” database. Such parameters may include additional data such as total sales, date of release, awards, critical acclaim, and other common indicators of commercial success. The success database will enable comparisons between new or unreleased content and previously released content regarding the intrinsic “video” parameters (as the ones described above), in order to predict the market success of new projects as well as gain other meaningful data to inform other marketing decisions. Each analyzed video is mapped onto a grid and positioned according to its mathematical characteristics, as illustrated in FIG. 22. Videos with mathematical similarities are positioned very close to one another. The videos that had been recent successes were grouped into a limited number of small “success” clusters all over the grid but with vast spaces between them.”; Par. 215-“During postproduction, the system of the present invention can aid in pacing, scene length, music placement, Foley recording, scene exclusion, etc. Consider, for example, a new film in production, if the project is close to a “success cluster” (of similar films), editing can be optimized in order to move the final production toward a “success cluster”. FIG. 23 is an illustration of three new videos as analyzed and graphed on the grid of “success clusters”. In this illustration, there is one video that falls squarely within a success cluster, one video that is on the edge of a success cluster and one video that is clearly outside the success clusters.”); 

Bonet in view of Aizawa in further view of Masrury teach film budget and the following feature is expounded upon by Ryles:
and calculating the average financial performance comprises: calculating, for each movie in the set of similar movies, a budget to box office metric by dividing the total worldwide box office receipts by the budget; (Ryles Par. 17-18-“ In one example, a clustering and regression of past film projects identified production budget, star power, director power, genre rank, rating rank and release date as good predictive characteristics. Production budget measures the amount budgeted (or actually used) for production of a film project. Star power and director power are measures of the importance or value of the actors/actresses and director, respectively. In one approach, these quantities are based on the revenue performance of past film projects for the actors/actresses and/or director. Genre rank takes into account the genre of the film project (e.g., science fiction, thriller, animation, etc.). Rating rank is based on the film's rating (e.g., G, PG, R, etc.). Release date is based on the release date of the film. Cluster and/or regression analysis of past film projects is used to group these predictive characteristics into a few clusters (typically two or three). The covariance between different predictive characteristics is calculated based on past film projects. In order to predict the risk and return for a portfolio of new film projects, each film project is classified into a segment based on the predictive characteristics for that film project. The film project is assumed to follow the statistical financial model for that segment, which is calculated based on past film projects in the same (or similar) segments. The predicted performance of the portfolio can be calculated by combining the statistical models for each of the individual film projects in the portfolio, taking into account covariance of the different quantities. In a well constructed portfolio, the covariance will reduce the risk of the overall portfolio. “Par. 67-68- ROI calculations; 
 summing the calculated budget to box office metrics to generate a sum total; and dividing the sum total by the number of movies in the set of similar movies (Ryles Par. 67- “FIGS. 12-13 show the dependence of revenue (or log(revenue)) with respect to the predictive characteristics ProductionBudget and DirectorHitRatio. FIG. 12 plots log(total film revenue) as a function of log(ProductionBudget) for the different film projects in the training set. Different symbols represent different release years. There is a good correlation between revenue and ProductionBudget, although lower-budget film projects have significantly more variability. The relationship between revenue and ProductionBudget also appears to be fairly stable over time.”; Par. 68-“ FIG. 13 plots return on investment (ROI) as a function of ProductionBudget for three different values of DirectorHitRatio. ROI is defined as the (expected revenue−ProductionBudget)/ProductionBudget. Curve 1300 is for a DirectorHitRatio of 0, curve 1310 is for a DirectorHitRatio of 1, and curve 1320 is for a DirectorHitRatio of 2. ROI increases as the DirectorHitRatio the DirectorHitRatio increases. However, an increase from 0 to 1 appears to have a larger effect at lower ProductionBudgets, and an increase from 1 to 2 appears to have a larger effect at higher ProductionBudgets. Heuristically, a little increase in director skill (increase in DirectorHitRatio from 0 to 1) helps smaller projects more, and the use of star directors (increase in DirectorHitRatio from 1 to 2) seems to help larger projects more.”).
Bonet, Aizawa, Masrury and Ryles are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Aizawa in further view of Masrury, as taught by Ryles, by performing return on investment analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in view of Aizawa in further view of Masrury with the motivation of predicting the risk and return of a portfolio of entertainment projects, such as in the fields of film, TV broadcast, music and sports. (Ryles Par.3).
Regarding Claim 9 and Claim 18,
Bonet in view of Aizawa in further view of Masrury teach the computer-implemented method of claim 7,… and  the non-transitory computer-readable storage medium of claim 16,…
Bonet in view of Aizawa in further view of Masrury teach film budget and the following feature is expounded upon by Ryles:
wherein the performance data for a movie includes total worldwide box office receipts and domestic box office receipts, and calculating the average financial performance comprises: calculating, for each movie in the set of similar movies, a domestic percentage metric by dividing the domestic box office receipts by the total worldwide box office receipts; summing the calculated domestic percentage metrics to generate a sum total; and dividing the sum total by the number of movies in the set of similar movies. (Ryles Par. 46-“ FIGS. 2A-2B show two example clusterings. In these examples, film revenue is clustered as a function of ProductionBudget. Net revenue available to a major studio is used as the measure of revenue, although other measures could also be used. Film net cash flow, domestic box domestic box office, international box office, DVD sales, and cable/TV sales are some examples. In FIG. 2A, the past film projects are grouped into two clusters. In FIG. 2B the past projects are grouped into three clusters. The vertical line(s) shows the cluster boundaries, as does the legend "Cutoff=xxx." The other legends give statistics for each cluster. For example, in FIG. 2A, the cutoff between the low revenue cluster and the high revenue cluster occurs at a ProductionBudget of $60 million. The low revenue cluster has a mean value (Mean) of $74 million, a standard deviation (StdDev) of $76.3 million, a mean cluster distance (Mean Dist) of 63.6, a variance of cluster distance (CVDist) of 0.9, and the cluster contains a total number of observations (Nobs) of 449.”)
Bonet, Aizawa, Masrury and Ryles are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Aizawa in further view of Masrury, as taught by Ryles, by performing additional statistial analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in view of Aizawa, in further view of Masrury with the motivation of predicting the risk and return of a portfolio of entertainment projects, such as in the fields of film, TV broadcast, music and sports. (Ryles Par.3).
Regarding Claim 10 and Claim 19,
Bonet in view of Aizawa in further view of Masrury teach the computer-implemented method of claim 7,… and the non-transitory computer-readable storage medium of claim 16,…
Bonet in view of Aizawa in further view of Masrury financial performance and the feature is expounded upon by Ryles:
wherein the performance data for a movie includes total domestic box office receipts and domestic opening weekend box office receipts, and calculating the average financial performance comprises: calculating, for each movie in the set of similar movies, a first weekend multiplier by dividing the total domestic box office receipts by domestic opening weekend box office receipts; summing the calculated first weekend multipliers to generate a sum total; and dividing the sum total by the number of movies in the set of similar movies. (Ryles Par. 43-“These sources contain large amounts of information about past film projects. This information can be financial (e.g., film budget, box office revenue, DVD revenue, etc.) as well as non-financial (e.g., cast, director, MPAA rating, etc.). Some examples of film attributes include ProductionBudget, Print & Advertising Budget, Cost/Expense, Language (w/ and w/o subtitles), subtitles), Sequel/Prequel, Effects (special/technical), Forecast/Projection (revenue, etc.), Format (Color, B & W, Colorized, Silent vs. Talking), Genre/Plot, Location (film setting), Studio (major vs. indie), Distributor/tion, Rating (MPAA/CARA), Release (date, schedule, season, timing, holiday--age specific and seasonal), Run Time (minutes), Soundtrack/Composer, Title (new release, post-theatrical release such as to home DVD/video), Awards (Audience, People's Choice, Oscar, Golden Globe, Festival, etc.), Intensity of Competition, Domestic Box Office Earnings (early/first wk. %--"legs", daily, weekend, weekly, monthly, annual, all-time, holiday, gross, net, adjusted), Geography (distribution of theater release locales), Number of Prints, Reviews (Critical, Public/Audience), Screen/Theater Count (open, close, apex/widest number), Test-Screening/Sneak Preview, Ticket (prices), Weeks Run/Rank, and Target Market (Demographics, Geographic, Media, Ancillary).”; Par. 46-“ FIGS. 2A-2B show two example clusterings. In these examples, film revenue is clustered as a function of ProductionBudget. Net revenue available to a major studio is used as the measure of revenue, although other measures could also be used. Film net cash flow, domestic box domestic box office, international box office, DVD sales, and cable/TV sales are some examples. In FIG. 2A, the past film projects are grouped into two clusters. In FIG. 2B the past projects are grouped into three clusters. The vertical line(s) shows the cluster boundaries, as does the legend "Cutoff=xxx." The other legends give statistics for each cluster. For example, in FIG. 2A, the cutoff between the low revenue cluster and the high revenue cluster occurs at a ProductionBudget of $60 million. The low revenue cluster has a mean value (Mean) of $74 million, a standard deviation (StdDev) of $76.3 million, a mean cluster distance (Mean Dist) of 63.6, a variance of cluster distance (CVDist) of 0.9, and the cluster contains a total number of observations (Nobs) of 449.”)
Bonet, Aizawa, Masrury, and Ryles are directed to prediction systems for use in film and video. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Bonet in view of Aizawa in further view of Masrury, as taught by Ryles, by performing additional statistial analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bonet in view of Aizawa in further view of Masrury with the motivation of predicting the risk and return of a portfolio of entertainment projects, such as in the fields of film, TV broadcast, music and sports. (Ryles Par.3).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20110087518A1 to Schermer.- Abstract-“This invention relates to methods for quantifying the relative value of a movie concept, script, treatment or other representation of a movie prior to spending substantial amounts of money on fully producing it. The decisions to make major investments in large budget movies and smaller investments in mid sized budget movies, and even to make what might be considered comparatively minor investments, such as by indie filmmakers—although not necessarily minor investments to the indie filmmakers—in what are small budget movies, are greatly enhanced by a method that allows for some quantitative feedback on the potential for success of a movie.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624